Appeal from a judgment of the Monroe County Court (Teresa D. Johnson, A.J.), rendered November 5, 2009. The judgment convicted defendant, upon his plea of guilty, of resisting arrest.
*1249It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of resisting arrest (Penal Law § 205.30), defendant contends that County Court abused its discretion in denying his request for an adjournment in order to submit a written motion to withdraw his plea. We note that the request for an adjournment occurred after defendant waived his right to appeal and, even assuming, arguendo, that defendant’s waiver of the right to appeal was invalid, we conclude that the court did not abuse its discretion in denying defendant’s request (see People v Degree, 270 AD2d 847, 847 [2000]). Present — Centra, J.E, Fahey, Lindley, Sconiers and Whalen, JJ.